Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US 10735941 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in US 10735941 B2 with obvious wording variations. For example, comparing claims 1 and 9 of pending application and claim 1 of US 10735941 B2:
Pending Application 16/983457
US 10735941 B2
1. A method performed by a mobility management (MM) entity executing a mobility management function in a wireless communication system, the method comprising: receiving, from a terminal, a signaling message to establish a protocol data unit (PDU) session, the signaling message including first information for selecting a session management (SM) entity executing a session management function to transmit the signaling message; in case that information on the SM entity corresponding to the first information is not locally configured on the MM entity, transmitting, to a network repository entity executing a network repository function, a request message for requesting second information for identifying a set of SM entities corresponding to the first information, receiving, from the network repository entity, the second information, and selecting the SM entity based on the second information and load conditions of the set of SM entities; and transmitting the signaling message to the selected SM entity.
2. The method of claim 1, wherein the first information comprises at least one of a data network name (DNN), network slice selection assistance information (NSSAI), or PDU session identifier.
3. The method of claim 1, further comprising: in case that the information on the SM entity corresponding to the first information is locally configured on the MM entity, selecting the SM entity based on the first information.
4. The method of claim 1, wherein the signaling message further includes a header and a payload.
5. The method of claim 1, wherein the signaling message comprises a PDU session establishment message.
6. A mobility management (MM) entity executing a mobility management function in a wireless communication system, the MM entity comprising: a transceiver; and a controller configured to: receive, from a terminal via the transceiver, a signaling message to establish a protocol data unit (PDU) session, the signaling message including first information for selecting a session management (SM) entity executing a session management function to transmit the signaling message, in case that information on the SM entity corresponding to the first information is not locally configured on the MM entity, transmit, to a network repository entity executing a network repository function via the transceiver, a request message for requesting second information for identifying a set of SM entities corresponding to the first information, receive, from the network repository entity via the transceiver, the second information, and select the SM entity based on the second information and load conditions of the set of SM entities, and transmit, via the transceiver, the signaling message to the selected SM entity.
1. A method performed by a mobility management (MM) entity executing a mobility management function in a wireless communication system, the method comprising: receiving, from a terminal, a signaling message to establish a protocol data unit (PDU) session, the signaling message including first information for selecting a session management (SM) entity executing a session management function to transmit the signaling message; in case that information on the SM entity corresponding to the first information is locally configured on the MM entity, selecting the SM entity based on the first information; and in case that the information on the SM entity corresponding to the first information is not locally configured on the MM entity, transmitting, to a network repository entity executing a network repository function, a request message for requesting second information for identifying a set of SM entity corresponding to the first information, receiving, from the network repository entity, the second information, and selecting the SM entity based on the second information; and transmitting the signaling message to the selected SM entity.
2. The method of claim 1, wherein the first information comprises at least one of a data network name (DNN), network slice selection assistance information (NSSAI), or PDU session identifier.
3. The method of claim 1, wherein the signaling message further includes a header and a payload.
4. The method of claim 1, wherein the signaling message comprises a PDU session establishment message.
5. A mobility management (MM) entity executing a mobility management function in a wireless communication system, the MM entity comprising: a transceiver; and a controller configured to: receive, from a terminal via the transceiver, a signaling message to establish a protocol data unit (PDU) session, the signaling message including first information for selecting a session management (SM) entity executing a session management function to transmit the signaling message, in case that information on the SM entity corresponding to the first information is locally configured on the MM entity, select the SM entity based on the first information, and in case that the information on the SM entity corresponding to the first information is not locally configured on the MM entity, transmit, to a network repository entity executing a network repository function via the transceiver, a request message for requesting second information for identifying a set of SM entities corresponding to the first information, receive, from the network repository entity via the transceiver, the second information, and select the SM entity based on the second information, transmit, via the transceiver, the signaling message to the selected SM entity.

Further, the instant claims obviously encompass the claimed invention of US 10735941 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of  US 10735941 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia (cited in the parent patent application, US 15/722,410 (now Patent US 10735941 B2)).
Regarding Claims 1 and 11, Nokia discloses A method performed by a mobility management (MM) entity executing a mobility management function in a wireless communication system, the method comprising: receiving, from a terminal, a signaling message to establish a protocol data unit (PDU) session, the signaling message including first information for selecting a session management (SM) entity executing a session management function to transmit the signaling message (Fig. 6.4.16.2.1-1 -- PDU session establishment; Page 7, Paragraph 2 -- NAS Signaling can include new PDU session identity or known PDU session identity); 
in case that information on the SM entity corresponding to the first information is not locally configured on the MM entity, transmitting, to a network repository entity executing a network repository function, a request message for requesting second information for identifying a set of SM entities corresponding to the first information, receiving, from the network repository entity, the second information, and selecting the SM entity based on the second information and load conditions of the set of SM entities; and transmitting the signaling message to the selected SM (According to Ex parte Schulhauser (see MPEP 2111.04, Section II --  the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of … method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim). In order to overcome this, the Examiner suggests incorporating dependent Claims 3 and 14 into Claims 1 and 11.
Regarding Claim 11, the Examiner further notes that the final wherein clause (i.e. “wherein the transmitting of the signaling message…”) does not seem to carry patentable weight (see MPEP 2111.05) because the claim is directed to a method performed by a terminal that transmits first information.  The subsequent limitations in the “wherein clause” claim 18 are directed to the MME entity, and the terminal does not perform further method steps based on the action at the MME. Therefore, these limitations are being considered printed matter and do not appear to carry patentable weight.
Regarding Claims 2 and 12, Nokia discloses the method of claim 1, and further discloses wherein the first information comprises at least one of a data network name (DNN), network slice selection assistance information (NSSAI), or PDU session identifier (Page 7, Paragraph 2 -- PDU session Identity).
Regarding Claims 5 and 13, Nokia discloses the method of claim 1, wherein the signaling message comprises a PDU session establishment message (Figure 6.4.16.2.1-1, step 1 -- PDU session establishment message).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-8, 10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia.
Regarding Claim 4, Nokia discloses the method of claim 1, wherein the signaling message further includes a header and a payload.  Although Nokia does not explicitly disclose 
Regarding Claim 6, Claim 6 is rejected for the same reasons as claim 1. Although a transceiver and controller are not explicitly disclosed in Nokia, the examiner takes Official Notice that the transceiver and a controller configured to perform the steps of claim 1 are logically part of the device that perform the steps of claim 1. At the time of the invention it would have been obvious to one of ordinary skill in the art to include a transceiver and controller to perform the steps of claim 1. 
Regarding Claim 7, claim 7 is rejected for the same reasons as claim 2.
Regarding Claim 8, claim 8 is rejected for the same reasons as claim 4.
Claim 10 is rejected for the same reasons as claim 5.
Regarding Claim 15, Claim 15 is rejected for the same reasons as claim 11. Although a transceiver and controller are not explicitly disclosed in Nokia, the examiner takes Official Notice that the transceiver and a controller configured to perform the steps of claim 1 are logically part of the device that perform the steps of claim 11. At the time of the invention it would have been obvious to one of ordinary skill in the art to include a transceiver and controller to perform the steps of claim 11. 
The examiner further notes that the clause “wherein the transmitting of the signaling message triggers….” is not considered limiting with regards to claim 15. The Examiner suggests positively reciting the limitations so that they may be considered. See MPEP 2111.05.
Claim 16 is rejected for the same reasons as claim 12.
Claim 17 is rejected for the same reasons as claim 13.
Claim 18 does not seem to carry patentable weight (see MPEP 2111.05) because claim 15 is directed to a terminal that transmits first information. The subsequent limitations in claim 18 are directed to the MME entity; however the independent claims are directed to the terminal. Therefore, these limitations are also being considered printed matter and do not appear to carry patentable weight.

Allowable Subject Matter
Claims 3, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 also includes allowable subject matter; however, the limitations do not appear to carry patentable weight as described above, under the 103 rejection.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose in combination with the other limitations of the independent claims: 
in case that information on the SM entity corresponding to the first information is not locally configured on the MM entity, transmitting, to a network repository entity executing a network repository function, a request message for requesting second information for identifying a set of SM entities corresponding to the first information, receiving, from the network repository entity, the second information, and selecting the SM entity based on the second information and load conditions of the set of SM entities; and transmitting the signaling message to the selected SM entity; and in case that the information on the SM entity corresponding to the first information is locally configured on the MM entity, selecting the SM entity based on the first information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643